Per Curiam.—
The return of the execution of a commission is a document belonging to the court from which the commission issued, and not to the party at whose instance it issued. Notwithstanding the error of the commissioners in directing the return to the party, the court will order it to be placed on record, subject, however, for future action, if any may be required, under the 90th rule of the court, as to any irregularities of the commissioners, if any there be, on exceptions duly filed. Therefore, the following order is made:
“October 15th, 1836. Rule absolute, the commission to be placed in the possession of the prothonotary, without prejudice to either party, and with the same effect as if it had been originally directed by the commissioners to the prothonotary, and regularly received by him, and opened by one of the judges of the court.”
Rule absolute.